Citation Nr: 0406081	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than December 4, 
2002 for the award of service connection for a 
schizoaffective disorder. 

2.  Entitlement to service connection for cysts. 

3.  Entitlement to service connection for a disability due to 
a jeep accident in service. 

4.  Whether new and material evidence had been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence had been received to 
reopen the claim for service connection for bronchitis.

6.  Whether new and material evidence had been received to 
reopen the claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a disability due to ammonia poisoning due to VA 
medical treatment. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and from January 1974 to November 1974.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2002 and 
March 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  The 
September 2002 rating decision denied entitlement to service 
connection for cysts as due to herbicide exposure and for a 
disability due to a jeep accident in service, and determined 
that new and material evidence had not been received to 
reopen the claims for service connection for PTSD, 
bronchitis, and for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a disability due to ammonia poisoning during a VA 
hospitalization in December 1996.  The March 2003 rating 
decision denied entitlement to an effective date earlier than 
December 4, 2002 for the award of service connection for 
schizoaffective disorder.  

In an April 2003 statement, the veteran's then 
representative, Disabled American Veterans, submitted a 
letter to the RO, in which he wrote that he was withdrawing 
as the veteran's representative.  The representative 
indicated that he informed the veteran that he was 
withdrawing as the veteran's representative in person.  This 
notice was given prior to the certification of the appeal to 
the Board in July 2003.  Accordingly, the Board finds that 
the representative made a valid withdrawal of representation.  
38 C.F.R. § 20.608(a),(b) (2003).  

In June 1996, the veteran submitted a claim for service 
connection for "manic depression."  The RO has not 
adjudicated this claim, and it is referred to the RO for the 
appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  On August 21, 1992, the veteran's original claim for 
entitlement to service connection for a psychiatric disorder 
to include schizophrenia and PTSD was received by the RO.  

2.  In August 1993, the RO denied entitlement to service 
connection for a psychiatric disorder to include 
schizophrenic personality and denied service connection for 
PTSD.  The veteran was notified of this decision in August 
1993 and this decision became final.    

3.  On June 4, 1996, the veteran's claim for service 
connection for major depression was received by the RO. 

4.  In September 1998, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for schizophrenia.  The veteran was 
notified of this decision and he did not file an appeal.  
This decision became final.

5.  On February 15, 2000, the veteran's claim for service 
connection for schizophrenia due to clear and unmistakable 
error in August 1994 and September 1998 rating decisions.  

6.  In February 2000, the RO denied the claim for revision of 
the August 1994 and September 1998 rating decisions on the 
basis of clear and unmistakable error.  The veteran was 
notified of this decision in March 2000 and this decision 
became final. 

7.  On December 4, 2002, the veteran's request to reopen the 
claim for service connection for schizophrenia was received 
by the RO.  

8.  In March 2003, the RO granted service connection for 
schizoaffective disorder and assigned a 100 percent 
disability rating from December 4, 2002.  

9.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam Era.

10.  There is no competent evidence of a current diagnosis of 
cysts.  

11.  There is no competent evidence of a current residual 
disability due to a jeep accident in service. 

12.  In an October 1994 rating decision, entitlement to 
service connection for PTSD was denied.  Although notified of 
that decision, the veteran did not initiate an appeal. 

13.  The evidence added to the record since the October 1994 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
PTSD.    

14.  In an August 1993 rating decision, entitlement to 
service connection for bronchitis was denied.  Although 
notified of that decision, the veteran did not initiate an 
appeal. 

15.  The evidence added to the record since the August 1993 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
bronchitis.  

16.  In a September 1999 Board decision, entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a disability 
due to ammonia poisoning due to VA medical treatment was 
denied.  Although notified of that decision, the veteran did 
not initiate an appeal. 

17.  The evidence added to the record since the September 
1999 rating decision is not new, and when considered by 
itself or in connection with evidence previously assembled, 
is relevant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for compensation pursuant to 38 U.S.C.A. § 1151 for a 
disability due to ammonia poisoning due to VA medical 
treatment.  


CONCLUSIONS OF LAW

1.  An effective date prior to December 4, 2002 for the award 
of service connection for schizoaffective disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2003). 

2.  Cysts were not incurred in or aggravated by active 
service, nor may the veteran's cysts be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  A residual disability due to injuries from a jeep 
accident was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

4.  Evidence added to the record since the October 1994 
rating decision is new and material; thus, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 
(2001); 38 C.F.R. § 20.1103 (2003). 

5.  Evidence added to the record since the August 1993 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for bronchitis is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 
(2001); 38 C.F.R. § 20.1103. 

6.  Evidence added to the record since the September 1999 
Board decision is not new and material; thus, the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a disability due to ammonia poisoning due to VA medical 
treatment is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 20.1103 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues presently before the Board arose from a 
claim received at the RO in July 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The evidence of a link to active 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003)

In letters dated in January 2002, April 2002, and January 
2003, VA notified the veteran of the evidence needed to 
substantiate the claims and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The letters informed the veteran of 
what constitutes new and material evidence.   

The January 2002, April 2002, and January 2003 letters 
notified the veteran of the evidence that the RO had obtained 
and considered.  The letters notified the veteran of the 
evidence they needed from him, and this language gave the 
veteran notice to submit any evidence in his possession that 
pertain to the claims.  Review of the record shows that the 
veteran has submitted evidence that was in his possession.  
Thus VA complied with the notice requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent decision of the Court of Appeals for Veterans 
Claims (Court), the majority expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, No. 01-
944, slip op. at 8-9 (U.S. Vet. App. Jan. 13, 2004).  In the 
present case, the VCAA notice was provided prior to the 
initial adjudications.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
VA treatment records were obtained.  The veteran submitted 
private medical records and medical statements in support of 
his claims.  He also submitted treatise evidence in support 
of his claims.   

Regarding the service connection claims, the veteran was not 
afforded a VA examination.  However, as will be explained in 
greater detail below, the Board finds that a VA examination 
was not necessary because there is no competent evidence 
linking the claimed disabilities to service, or there is no 
competent evidence of current disability or signs and 
symptoms of current disability.  See 38 U.S.C.A. § 5103A(d).  
There is no identified relevant evidence that has not been 
accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

Effective Date

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2003).  A "claim" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2003).

The provisions of 38 C.F.R. § 3.155 (2003), provide that: (a) 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to an effective date earlier than December 4, 
2002 for the award of service connection for schizoaffective 
disorder.

On August 21, 1992, the RO received the veteran's original 
claim for entitlement to service connection for a psychiatric 
disorder to include schizophrenia.  In August 1993, the RO 
denied entitlement to service connection for a psychiatric 
disorder to include schizophrenic personality.  The veteran 
was notified of this decision in August 1993 and this 
decision became final.    

On June 4, 1996, the RO received the veteran's claim for 
service connection for "manic depression."  In September 
1998, the RO determined that new and material evidence had 
not been received to reopen the claim for service connection 
for schizophrenia.  The veteran was notified of this decision 
and he did not file an appeal.  That decision became final.

On February 15, 2000, the veteran's claim for service 
connection for schizophrenia due to clear and unmistakable 
error was received by the RO.  In February 2000, the RO 
denied the claim for revision of the August 1994 and 
September 1998 rating decisions on the basis of clear and 
unmistakable error.  The veteran was notified that the RO had 
found no clear and unmistakable error in the denials of 
service connection for a psychiatric disability to include 
schizophrenia. 

On December 4, 2002, the RO received the veteran's request to 
reopen the claim for service connection for schizophrenia.  
In March 2003, the RO granted service connection for 
schizoaffective disorder and assigned a 100 percent 
disability rating from December 4, 2002, the date of the 
claim to reopen. 

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection is the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  The Court held in Sears v. Principi, 16 
Vet. App. 244, 248 (2002) that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."  

Therefore, the Board finds that the earliest possible 
effective date for the grant of service connection for 
schizoaffective disorder is December 4, 2002, the date of 
receipt of reopened claim.  In order for the veteran to be 
awarded an effective date based on an earlier claim, he has 
to show clear and unmistakable error in the prior denial of 
that claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  He has 
not made a specific allegation of such error.

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to December 4, 2002.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  

No document was received between February 2000 and December 
4, 2002 that could be construed as an informal claim to 
reopen the claim for service connection for schizoaffective 
disorder.

There were additional statements submitted by the veteran 
during the time period prior to December 4, 2002.  However, 
these statements cannot be considered to be informal claims 
for service connection for schizoaffective disorder.  A 
December 2000 statement and a February 2001 e-mail from the 
veteran addressed the issue of revision of prior rating 
decision on the basis of clear and unmistakable error.  In a 
June 2002 statement, the veteran did not discuss a 
disability.  In a September 2002 e-mail, the veteran 
discussed ammonia poisoning.  In an undated statement, the 
veteran discussed his disabilities and he reported the 
stressor events in service in support of his claim for 
service connection for PTSD.  These statements cannot be 
construed as informal claims to reopen the claim for service 
connection for schizophrenia, because the veteran did not 
express an intent to apply for compensation benefits for 
schizophrenia in these statements.  

The veteran also submitted a claim for service connection for 
cysts and a disability due to a jeep accident and an 
application to reopen the claims for service connection for 
PTSD, bronchitis and compensation pursuant to 38 U.S.C.A. 
§ 1151.  This claim was received by the RO in July 2001.  The 
veteran did not express an intention to file a claim for 
service connection for schizophrenia I this statement.  Thus, 
this statement cannot be construed as an informal claim to 
reopen the claim for service connection for schizophrenia.

The Board notes that the RO interpreted the claim for service 
connection for PTSD as a new claim, since the claim for 
service connection for PTSD was based upon a new diagnosis.  
The Board agrees with this interpretation.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996) (holding that a claim 
based on a new diagnosis is a new claim).  Thus, the 
veteran's claim for service connection for PTSD cannot be 
construed as an informal claim for service connection for 
schizophrenia since these are two separate claims.  For the 
same reason the 1996 claim for service connection for "manic 
depression" cannot be construed as a claim for service 
connection for schizoaffective disorder.

The veteran argues that the effective date of the award of 
service connection for schizoaffective disorder should be in 
1974.  He also argues, in the alternative, that the effective 
date should be in August 1992, when he was misdiagnosed.  

The Board finds that an effective date in 1974 is not 
warranted because the claim for service connection was not 
received within one year from service separation in November 
1974.  See 38 U.S.C.A. § 5110(a).

An effective date in August 1992 is not warranted.  Although, 
the RO received the veteran's original claim for entitlement 
to service connection for a psychiatric disorder on August 
21, 1992; the claim was denied in August 1993, and it became 
final after one year.  VA is precluded from granting an 
effective date based on the earlier denied claim.  Lalonde v. 
West, 12 Vet. App. 377 (1999).

Accordingly, under the applicable regulations, December 4, 
2002, the date of receipt of the claim that triggered the 
allowance, is the earliest effective date for the award of 
service connection for schizo-affective disorder. 

Entitlement to service connection for cysts as due to 
herbicide exposure

The veteran contends that he incurred cysts in his lungs and 
on his kidney as the result of possible exposure to Agent 
Orange in Korea.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Review of the record reveals that there is no competent 
evidence of cysts in service or after service separation.  A 
January 1974 examination report notes that the veteran had a 
cyst or tumor removed from his neck at age 3.  It was noted 
that there were no recurrences, complications or sequelea.  
Examination of the skin, lungs, and genitourinary system was 
normal.    

The medical evidence of records, including VA treatment 
records dated from 1972 to 2003, do not reflect any 
treatment, complaints or diagnosis of cysts.  

As noted above, a September 2002 Community Health medical 
record indicates that the veteran reported that he had a mass 
on his kidney.  The physician indicated that he had reassured 
the veteran that the findings on the recent CT scan were not 
related to any chemical exposure and they were very common 
benign findings.  A September 2002 CT scan of the abdomen 
revealed a left adrenal adenoma.  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty...."  38 U.S.C.A. 
§ 1110, 1131 (West 2002).  In the veteran's case, there is no 
medical evidence that the veteran currently has cysts.       

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1 (2003); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  

As a lay person, the veteran is competent to report 
observations and symptoms, however, he would not be competent 
to report a diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  He would not be able to observe cysts of the 
lungs or kidneys, and he has not reported symptoms of cysts.

For the reasons discussed above, the Board finds that service 
connection for cysts is not warranted, since there is no 
medical evidence showing a current cyst.  The preponderance 
of the evidence is against the claim for service connection 
for cysts, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for service connection 
for cysts, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.

Entitlement to service connection for a disability due to an 
injury from a jeep accident

The Board notes that in a November 1981 rating decision, the 
Ro denied entitlement to service connection for a residuals 
disability due to a vehicle accident.  In a February 1982 
rating decision, the RO denied entitlement to a left leg, hip 
and back disability due to a vehicle accident.  The veteran 
was notified of this decision and he did not file an appeal.  
In an August 1993 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left hip and back 
disability due to a jeep accident.  The veteran was notified 
of this decision and he did not file an appeal.  These 
decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
2002).  A November 1997 Board decision determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left hip disability.  This 
decision was not appealed.  In general, Board decisions which 
are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100 (2002).  The veteran appears to be claiming 
disability other than that considered in the prior decisions.  
Therefore, the Board has treated the veteran's claim as new, 
rather than an attempt to reopen the earlier claims.

The veteran contends that he incurred an unspecified 
disability due to a jeep accident in service.  The veteran 
has not submitted any evidence of a current disability due to 
the reported jeep accident in service.  He has also not 
reported any current symptoms from such an accident.  

In the absence of any evidence of current disability, service 
connection for residuals of a jeep accident is precluded."    
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Therefore, for the reasons discussed above, the Board finds 
that service connection for a residual disability due to a 
jeep accident is not warranted, since there is no medical 
evidence showing a current disability.  The preponderance of 
the evidence is against the claim for service connection for 
a residuals disability due to a jeep accident.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
for application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.

Whether new and material evidence has been received to reopen 
the claim for service connection for PTSD

In a rating decision dated in August 1993, the RO denied the 
claim for service connection for PTSD on the basis that there 
was no evidence of a stressor in service, there was no 
current diagnosis of PTSD, and there was no evidence of this 
disability in service.  The veteran was notified of this 
decision.  In August 1994 and October 1994, the RO 
readjudicated the issue of entitlement to service connection 
for PTSD, and denied the claim on the basis that there was no 
current psychiatric disability and no confirmed diagnosis of 
PTSD.  The veteran was notified of these decisions and did 
not appeal.  They became final.  38 U.S.C.A. § 7105.   

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence submitted since the October 1994 rating decision 
includes service medical records dated in 1974; treatise 
evidence regarding valproic acid reactions; the veteran's 
testimony at a hearing before the RO in February 1998; 
service personnel records; VA treatment records dated in 
1974, 1975, 1988, 1989, 1993, and 1995 to 2003; VA 
examination reports dated in 1996 and 1997; private medical 
records from a chiropractor dated in 1981 and 1982; VA 
hospital records dated from December 1986 to January 1997; a 
July 2001 statement by the veteran; an undated statement by 
the veteran; a July 2001 PTSD questionnaire; an undated 
psychiatric evaluation report; a November 2000 medical 
statement by Dr. E.S.; a May 1994 social service report; 
treatment records from F.E. Healthcare dated in 2002; 
treatment records from Community Health Center dated in 2000, 
2001, and 2002; a VA medical opinion by Dr. R.H. dated in 
February 2003; a VA medical opinion by Dr. M.V. dated in 
February 2003; VA examination reports dated in March and 
April 2003; a consumer alert about ammonia poisoning; a 
February 2001 and a September 2001 e-mail from the veteran; 
and an article about ammonia poisoning.

The October 2001 VA treatment records reflect an assessment 
of PTSD and schizoaffective disorder.  VA treatment records 
dated in 2001 reflect findings of "rule out PTSD."  
Community Health treatment records dated in September 2002 
and October 2002 also reflect a diagnosis of PTSD.  A January 
2003 VA treatment record indicates that the diagnosis was 
schizoaffective bipolar type, rule out PTSD.   

The Board finds this evidence to new and material evidence.  
The Board finds that this evidence is new because it had not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran has PTSD.  
This medical evidence establishes that the veteran may have 
PTSD.  As noted above, the reason for the denial of the claim 
for service connection in October 1994 was that there was no 
evidence of a current diagnosis of PTSD.  

Since this evidence is new and material, the claim is 
reopened.   

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.  

Whether new and material evidence has been received to reopen 
the claim for service connection for bronchitis

In a rating decision dated in August 1993, the RO denied the 
claim for service connection for bronchitis on the basis that 
there was no evidence of bronchitis after service.  The 
veteran was notified of this decision and he did not file an 
appeal.  The decision became final.  See 38 U.S.C.A. § 7105.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence submitted since the August 1993 rating decision 
includes VA treatment records dated in 1995 reflecting an 
assessment of viral bronchitis.  VA treatment records dated 
in 2000 reflect an assessment of acute bronchitis.  VA 
treatment records dated in 2001 contain findings of early 
chronic bronchitis.  The Board finds this evidence to be new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant. 

The Board finds that this evidence is material, because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran has 
bronchitis after discharge from service.  This medical 
evidence establishes that bronchitis was diagnosed post 
service.  As noted above, the reason for the denial of the 
initial claim for service connection was that there was no 
evidence of bronchitis after service.  

Thus, this evidence is new and material, and the claim is 
reopened.   

The issue of entitlement to service connection for bronchitis 
is addressed in the remand portion of this decision.  

Whether new and material evidence has been received to reopen 
the claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
a disability due to ammonia poisoning due to VA medical 
treatment.

In a rating decision dated in April 1997, the RO denied the 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a disability due to ammonia poisoning during VA 
treatment in December 1996.  The basis for the denial was 
that there was no evidence of a chronic residual disability 
due to treatment with valproic acid.  The veteran was 
notified of this decision and he filed a timely appeal.  A 
September 1999 Board decision denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for residuals of ammonia poisoning 
as a result of treatment at a VA facility on the basis that 
there was no evidence of a chronic residual disability from 
the adverse reaction to the valproic acid.  The veteran was 
notified of this determination.  The Board decision was not 
appealed and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156. 

The evidence submitted since the September 1999 Board 
decision includes a July 2001 PTSD questionnaire; a July 2001 
statement by the veteran; an undated statement by the 
veteran; VA treatment records dated in 1993, and 1995 to 
2003; an undated psychiatric evaluation report; a November 
2000 medical statement by Dr. E.S.; a May 1994 social service 
report; treatment records from F.E. Healthcare dated in 2002; 
treatment records from Community Health Center dated in 2000, 
2001, and 2002; a VA medical opinion by Dr. R.H. dated in 
February 2003; a VA medical opinion by Dr. M.V., dated in 
February 2003; VA examination reports dated in March and 
April 2003; a consumer alert about ammonia poisoning; a 
September 2001 e-mail from the veteran; and an article about 
ammonia poisoning.

In the July 2001 statement, the veteran indicated that he has 
seizures due to the ammonia poisoning.  In the undated 
statement, the veteran indicated that he had memory problems 
from the ammonia poisoning.  These statements cannot be 
considered to be new since these contentions were part of the 
record at the time of the September 1999 Board decision.  At 
the February 1998 RO hearing, the veteran had testified that 
he had seizures and memory problems due to ammonia poisoning.  
The Board considered this testimony at the time of the 
September 1999 decision.  Thus, the contentions are 
cumulative.  
 
The VA hospital records dated from December 6, 1996 to 
January 17, 1997 can be considered to be new, since these 
records were not part of the claims file at the time of the 
September 1999 Board decision.  Only the hospital discharge 
summary for the hospitalization from December 6, 1996 to 
January 17, 1997 was part of the record at the time of the 
September 1999 Board decision.  However, the Board finds that 
this evidence is not material because it does not establish 
that the veteran has additional disability due to the adverse 
reaction to valproic acid in December 1996.  The evidence 
does not bear directly and substantially upon the specific 
matter under consideration, which is whether the veteran has 
additional disability as the result of an adverse reaction to 
valproic acid during VA hospitalization in December 1996.  
The Board therefore finds that the evidence is not material.    

The VA treatment records dated in 1993, 1995, and from1997 to 
2003; an undated psychiatric evaluation report; a November 
2000 medical statement by Dr. E.S.; a May 1994 social service 
report; treatment records from F.E. Healthcare dated in 2002; 
treatment records from Community Health Center dated in 2000, 
2001, and 2002; a VA medical opinion by Dr. R.H. dated in 
February 2003; a VA medical opinion by Dr. M.V. dated in 
February 2003; and the VA examination reports dated in March 
and April 2003 is new, because this evidence had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative or redundant. 

However, the evidence is not material because it is not 
relevant to the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151.  This evidence does not address any 
residual disability due to the adverse reaction to valproic 
acid in December 1996.  The evidence does not bear directly 
and substantially upon the specific matter under 
consideration, which is whether the veteran currently has 
additional disability due to the adverse reaction to valproic 
acid during a hospitalization at a VA medical facility in 
December 1996.  

The VA treatment records dated in 1993 and from 1995 to 2003; 
an undated psychiatric evaluation report; a November 2000 
medical statement by Dr. E.S.; a May 1994 social service 
report; treatment records from F.E. Healthcare dated in 2002; 
treatment records from Community Health Center dated in 2000, 
2001, and 2002; a VA medical opinion by Dr. R.H. dated in 
February 2003; a VA medical opinion by Dr. M.V. dated in 
February 2003; and VA examination reports dated in March and 
April 2003 do not address any additional disability due to 
the adverse reaction to the valproic acid which occurred 
during the veterans hospitalization in December 1996.  These 
records note that the veteran has been treated for various 
disabilities and these disabilities are not shown to be due 
to the adverse reaction to valproic acid in 1996.  

The VA treatment records show no evidence of treatment for 
residuals of ammonia poisoning.  This medical evidence does 
not establish that the veteran has additional disability due 
to the hospitalization in December 1996.  The Board therefore 
finds that the evidence cannot be considered to be material.    

The consumer alert and the excerpt about ammonia poisoning 
are relevant to the veteran's claim for service connection 
for additional disability due to ammonia poisoning at a VA 
hospital in December 1996, since this evidence discusses the 
possible effects of ammonia poisoning.  In a September 2001 
e-mail, the veteran appears to be reporting information 
regarding ammonia exposure from a health website.  However, 
this evidence is not material because it does not bear 
directly and substantially upon the specific matter under 
consideration, which is whether the veteran currently has 
residual disability from the adverse reaction to valproic 
acid during a hospitalization at a VA medical facility in 
December 1996.  This evidence does not address the specific 
facts and circumstances of the veteran's claim and this 
evidence does not establish that the veteran has a current 
additional disability due to the ammonia poisoning during the 
hospitalization in December 1996.  Thus, the Board finds that 
this evidence cannot be considered to be material.  

Thus, the Board finds this evidence is not new and material, 
and the claim is not reopened.   


ORDER

Entitlement to an effective date earlier than December 4, 
2002 for the award of service connection for schizoaffective 
disorder is denied.  

Entitlement to service connection for cysts is denied.  

Entitlement to service connection for a residual disability 
due to a jeep accident in service is denied.  

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and the claim is 
granted to that extent.     

New and material evidence has been submitted to reopen the 
claim for service connection for bronchitis, and the claim is 
granted to that extent.     

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a disability due to ammonia 
poisoning due to VA treatment in December 1996, and the claim 
is denied.  

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Regarding the issue of entitlement to service connection for 
bronchitis, the Board finds that a VA examination is 
necessary.  The service medical records show that bronchitis 
was diagnosed in July 1968 and August 1970.  The veteran had 
complaints of bronchitis and a cough in September 1974.  
There is competent evidence of a current diagnosis of 
bronchitis, and the veteran is essentially reporting a 
continuity of symptomatology since service.  However, an 
examination is necessary to determine whether the current 
bronchitis is related to the veteran's period of service.  

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

Review of the record reveals that in an October 2002 
statement, the veteran indicated that he was being treated at 
"Burlington" for bronchitis.  The Board finds that these 
records may be relevant to the veteran's claim since the 
records may show the nature and etiology of the current 
bronchitis.

Regarding the claim for service connection for PTSD, the 
Board finds that additional development is needed.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f) (2003).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

There is medical evidence of current PTSD.  However, the 
diagnosis was not based on any verified stressor.  

The veteran is claiming non-combat related stressors that 
occurred in service.  The veteran's reported stressors 
include seeing his friend, Corporal Williams, having his head 
crushed by a truck; the veteran being beaten in his bunkroom; 
being forced to clean the bathroom floor with his tooth brush 
and then brush his teeth; being in motor vehicle accidents; 
and seeing the body of a boy who had drowned.  

The Board finds that additional efforts are warranted in 
order to obtain credible supporting evidence for the reported 
stressors.

Accordingly, this case is remanded for the following action: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed. 

2.  The RO should ask the veteran to 
identify the health care providers who 
have treated him for bronchitis.  The RO 
should then obtain those records not 
currently part of the claims folder.  

3.  The RO should request that the 
veteran provide specific details of the 
in-service stressors(s): date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), and name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  As a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  Inform the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.   

4.  If specific information is obtained, 
the RO should review the entire claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
his claimed stressors.  This summary, 
copy of the DD 214, and a copy of this 
remand, and all associated documents 
should be sent to the appropriate agency 
for verification of stressors.  The 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  

5.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should 
identify any psychiatric disorders that 
are present.  If the examiner diagnoses 
PTSD, the examiner should note the 
stressors supporting the diagnosis.

6.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of current bronchitis.  The 
examiner should specify all current 
diagnoses.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or more) that any current 
bronchitis first manifested in service or 
is the result of a disease or injury in 
service.  The examiner should provide a 
rationale for all conclusions reached.

7.  Then the RO should readjudicate the 
issues of entitlement to service 
connection for bronchitis and PTSD.  If 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
veteran.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



